


Exhibit 10.3

 

TAX SHARING AGREEMENT

 

by and between

 

UNITED ONLINE, INC.

 

and

 

FTD COMPANIES, INC.

 

dated as of

 

October 31, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Article I DEFINITIONS

1

Article II PREPARATION AND FILING OF TAX RETURNS

5

Section 2.1

United Online’s Responsibility

5

Section 2.2

FTD’s Responsibility

5

Section 2.3

Agent

5

Section 2.4

Manner of Tax Return Preparation

5

Section 2.5

Tax Services

5

Article III LIABILITY FOR TAXES

6

Section 3.1

United Online’s Liability

6

Section 3.2

FTD’s Liability

6

Section 3.3

Subsequent Adjustments

6

Section 3.4

Determination of Taxes Attributable to the FTD Business

6

Article IV DISTRIBUTION TAXES AND ALLOCATION

7

Section 4.1

Distribution Taxes

7

Section 4.2

Private Letter Rulings; Tax Opinion

8

Section 4.3

Carrybacks

8

Section 4.4

Allocation of Tax Assets

9

Section 4.5

Allocation of Certain Tax Items

9

Section 4.6

Tax Treatment of Equity-Related Compensation

9

Article V INDEMNIFICATION

10

Section 5.1

Generally

10

Section 5.2

Inaccurate, Incomplete or Untimely Information

10

Section 5.3

Adjustments to Payments

10

Section 5.4

Reporting of Indemnifiable Loss

10

Section 5.5

No Indemnification for Tax Items

11

Section 5.6

Double Recovery

11

Article VI PAYMENTS

11

Section 6.1

In General

11

Section 6.2

Treatment of Payments

11

Section 6.3

Prompt Performance

11

Section 6.4

After Tax Amounts

11

Section 6.5

Interest

11

Article VII TAX PROCEEDINGS

12

Section 7.1

Audits

12

Section 7.2

Notice

12

Section 7.3

Remedies

12

Section 7.4

Control of Distribution Tax Proceedings

12

Article VIII MISCELLANEOUS PROVISIONS

13

Section 8.1

Effectiveness

13

Section 8.2

Cooperation and Exchange of Information

13

Section 8.3

Dispute Resolution

13

Section 8.4

Changes in Law

14

Section 8.5

Confidentiality

14

Section 8.6

Affiliates

14

Section 8.7

Authority

15

Section 8.8

Setoff

15

Section 8.9

Amendments and Waivers

15

Section 8.10

Entire Agreement

15

Section 8.11

Third-Party Beneficiaries

15

Section 8.12

Notices

15

Section 8.13

Counterparts; Electronic Delivery

15

Section 8.14

Severability

15

Section 8.15

Assignability; Binding Effect

15

Section 8.16

Governing Law

16

Section 8.17

Construction

16

Section 8.18

Titles and Headings

16

Section 8.19

Coordination with Employee Matters Agreement

16

Section 8.20

Conflict or Inconsistency Between Agreements

16

 

i

--------------------------------------------------------------------------------


 

TAX SHARING AGREEMENT

 

THIS TAX SHARING AGREEMENT (as the same may be amended or supplemented from time
to time, this “Agreement”) is entered into as of October 31, 2013, by and
between United Online, Inc., a Delaware corporation (“United Online”), and FTD
Companies, Inc., a Delaware corporation (“FTD”). United Online and FTD are
sometimes referred to herein individually as a “Party,” and collectively as the
“Parties.” Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in Article I.

 

RECITALS

 

WHEREAS, United Online and FTD have entered into a Separation and Distribution
Agreement, dated as of the date hereof (the “Separation Agreement”), pursuant to
which United Online will be separated into two independent publicly-traded
companies: (a) FTD, which, following consummation of the transactions
contemplated by the Separation Agreement, will own and conduct the FTD Business,
and (b) United Online, which, following the consummation of the transactions
contemplated by the Separation Agreement, will own and conduct the UOL
Businesses;

 

WHEREAS, UNOL Intermediate, Inc., a Delaware corporation, which wholly owns all
of the FTD Affiliates, was renamed FTD Companies, Inc. on April 25, 2013;

 

WHEREAS, United Online is the common parent of an affiliated group of
corporations that files a consolidated United States federal income tax return;

 

WHEREAS, as set forth in the Separation Agreement, and subject to the terms and
conditions thereof, the Parties currently intend to effect the distribution by
United Online to the holders of outstanding shares of common stock, par value
$0.0001 per share, of United Online, on a pro rata basis, of all of the
outstanding shares of common stock, par value $0.0001 per share, of FTD, owned
by United Online as of the Distribution Date (which shall represent 100% of the
issued and outstanding shares of FTD common stock) (the “Distribution”);

 

WHEREAS, following the Distribution, (a) FTD will be the common parent of an
affiliated group of corporations that files a consolidated United States federal
income tax return and (b) the currently existing affiliated group of which
United Online is the common parent will remain in existence with all of its
previous members other than FTD and those FTD Affiliates which were previously
members;

 

WHEREAS, United Online has received a private letter ruling from the IRS (the
“IRS Ruling”) to the effect that, among other things, for United States federal
income tax purposes, the Distribution will qualify as a tax-free distribution
under section 355 of the Code; and

 

WHEREAS, the Parties desire to set forth their agreement on the rights and
obligations, following the Distribution, of the members of the UOL Tax Group, on
the one hand, and the members of the FTD Tax Group, on the other hand, with
respect to (a) handling and allocating United States federal, state and local
and foreign Taxes in periods beginning before the Distribution Date, (b) Taxes
resulting from transactions effectuated in connection with the Distribution and
(c) various other Tax matters.

 

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, the Parties mutually covenant and
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

“Affiliate” means with respect to any Person, any other Person of which all or a
portion of the stock or other equity interests are owned, directly or
indirectly, by such first Person.

 

“Agreement” means this Tax Sharing Agreement.

 

“After Tax Amount” means any additional amount necessary to reflect (through a
gross-up mechanism) the hypothetical Tax consequences of the receipt or accrual
of any payment required to be made under this Agreement (including payment of an
additional amount or amounts hereunder and the effect of the deductions
available for interest paid or accrued

 

1

--------------------------------------------------------------------------------


 

and for Taxes such as state and local Income Taxes), determined by using the
highest marginal corporate Tax rate (or rates, in the case of an item that
affects more than one Tax) for the relevant Taxable Period (or portion thereof).

 

“Ancillary Agreements” has the meaning set forth in the Separation Agreement.

 

“Audit” means any audit, assessment of Taxes, or other examination by any Taxing
Authority, proceeding, or appeal of such a proceeding relating to Taxes, whether
administrative or judicial, including proceedings relating to competent
authority determinations.

 

“Carryback” has the meaning set forth in Section 4.3(c).

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto.

 

“Consolidated Return” means any Tax Return reflecting or reporting United States
federal, state, local or foreign Taxes filed on a consolidated, combined,
unitary or similar basis which includes both (i) FTD or one or more FTD
Affiliates and (ii) United Online or one or more UOL Affiliates.

 

“Controlling Party” has the meaning set forth in Section 7.4(c).

 

“Dispute Resolution Commencement Date” has the meaning set forth in Section 8.3.

 

“Dispute” has the meaning set forth in Section 8.3.

 

“Distribution” has the meaning set forth in the recitals to this Agreement.

 

“Distribution Date” means the date on which the Distribution occurs, such date
to be determined by, or under the authority of, the Board of Directors of United
Online, in its sole and absolute discretion.

 

“Distribution Taxes” means any Taxes imposed on United Online or any UOL
Affiliate resulting from, or arising in connection with, the failure of the
Distribution to be tax-free to United Online or such UOL Affiliate under
section 355 of the Code (including, without limitation, any Tax resulting from
the application of section 355(d) or 355(e) of the Code to the Distribution) or
corresponding provisions of the laws of any other jurisdictions. Each Tax
referred to in the immediately preceding sentence shall be determined using the
highest marginal federal and state corporate Income Tax rate for the relevant
Taxable Period (or portion thereof).

 

“Employee Matters Agreement” has the meaning set forth in the Separation
Agreement.

 

“Filing Party” has the meaning set forth in Section 7.1.

 

“Final Determination” means the final resolution of liability for any Tax for
any Taxable Period, by or as a result of: (i) a final and unappealable decision,
judgment, decree or other order by any court of competent jurisdiction; (ii) a
final settlement with the IRS, a closing agreement or accepted offer in
compromise under Code section 7121 or 7122, or a comparable agreement under the
laws of other jurisdictions, which resolves the entire liability for such Tax
for any Taxable Period; (iii) any allowance of a refund or credit in respect of
an overpayment of Tax, but only after the expiration of all periods during which
such refund may be recovered by the jurisdiction imposing the Tax; or (iv) any
other final disposition, including by reason of the expiration of the applicable
statute of limitations.

 

“FTD” has the meaning set forth in the first sentence of this Agreement.

 

“FTD Affiliate” means any previous, current or future Affiliate of FTD and/or
one or more of its Affiliates.

 

“FTD Business” means (a) the consumer business and the floral network business
conducted by the FTD Group and (b) any other business directly conducted by any
member of the FTD Group as of or prior to the date of this Agreement.

 

“FTD Group” means FTD and each FTD Affiliate.

 

“FTD Group Member” means FTD, each Person that is or was an FTD Affiliate and
each Person that becomes an FTD Affiliate after the Distribution.

 

2

--------------------------------------------------------------------------------


 

“FTD Tax Group” means the Tax Group of which FTD is the common parent.

 

“Income Tax” means any federal, state, local or foreign Tax based upon, measured
by or calculated by reference to net income or profits, net receipts or gross
receipts (regardless of whether denominated as an “income tax,” a “franchise
tax” or otherwise).

 

“Indemnifiable Loss Deduction” has the meaning set forth in Section 5.3.

 

“Indemnified Loss” has the meaning set forth in Section 5.3.

 

“Indemnifying Party” has the meaning set forth in Section 5.3.

 

“Indemnitee” has the meaning set forth in Section 5.3.

 

“IRS” means the United States Internal Revenue Service or any successor thereto,
including, but not limited to its agents, representatives, and attorneys.

 

“IRS Ruling” has the meaning set forth in the recitals to this Agreement.

 

“IRS Ruling Documents” means (1) the request for a private letter ruling under
section 355 and various other sections of the Code, filed by United Online with
the IRS in connection with the Distribution, together with any supplemental
filings or ruling requests or other materials subsequently submitted in
connection with such request on behalf of United Online, its Affiliates and
shareholders to the IRS, the appendices and exhibits thereto, and any rulings
issued by the IRS to United Online in response to such request or (2) any
similar filings submitted to, or rulings issued by, any other Taxing Authority
in connection with the Distribution.

 

“Non-Controlling Party” has the meaning set forth in Section 7.4(c).

 

“Owed Party” has the meaning set forth in Section 6.1.

 

“Owing Party” has the meaning set forth in Section 6.1.

 

“Payment Period” has the meaning set forth in Section 6.5.

 

“Party” has the meaning set forth in the second sentence of this Agreement.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

 

“Post-Distribution Period” means a Taxable Period (or portion thereof) beginning
after the Distribution Date.

 

“Pre-Distribution Period” means a Taxable Period (or portion thereof) ending on
or before the Distribution Date.

 

“Prohibited Act” has the meaning set forth in Section 4.4.

 

“Representation Letter” means an officer’s certificate in which certain
representations, warranties and covenants are made on behalf of United Online
and FTD in connection with the issuance of the Tax Opinion.

 

“Restated Tax Saving Amount” has the meaning set forth in Section 5.4.

 

“Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes; provided that for purposes of this Agreement, the amount of any Refund
required to be paid to another Party shall be reduced by the net amount of any
Income Taxes imposed on, related to, or attributable to, the receipt or accrual
of such Refund.

 

3

--------------------------------------------------------------------------------


 

“Straddle Period” means a Taxable Period that begins on or before and ends after
the Distribution Date.

 

“Supplemental IRS Ruling Documents” means (1) any request for a Supplemental IRS
Ruling and any materials, appendices and exhibits submitted or filed therewith
and any Supplemental IRS Rulings issued by the IRS to United Online in response
to any such request and (2) any similar filings submitted to, or rulings issued
by, any other Taxing Authority in connection with the Distribution.

 

“Supplemental IRS Ruling” means (1) any ruling issued by the IRS in connection
with the Distribution, other than a ruling in response to United Online’s
initial request for the IRS Ruling, and (2) any similar ruling issued by any
other Taxing Authority addressing the application of a provision of the laws of
another jurisdiction to the Distribution.

 

“Tax” and “Taxes” include all taxes, charges, fees, duties, levies, imposts or
other assessments imposed by any federal, state, local or foreign Taxing
Authority, including, but not limited to, income, gross receipts, excise,
property, sales, use, license, capital stock, transfer, franchise, payroll,
withholding, social security, value added and other taxes, and any interest,
penalties or additions attributable thereto.

 

“Tax Asset” means any Tax Item that has accrued for Tax purposes, but has not
been used during a Taxable Period, and that could reduce a Tax in another
Taxable Period, including, but not limited to, a net operating loss, net capital
loss, investment tax credit, foreign tax credit, charitable deduction, credit
related to alternative minimum tax and any other Tax credit.

 

“Tax Benefit” means a reduction in the Tax liability of a taxpayer for any
Taxable Period. A Tax Benefit shall be deemed to have been realized or received
from a Tax Item in a Taxable Period only if and to the extent that the Tax
liability of the taxpayer for such period, after taking into account the effect
of the Tax Item on the Tax liability of such taxpayer in the current period and
all prior periods, is less than it would have been if such Tax liability were
determined without regard to such Tax Item.

 

“Tax Detriment” means an increase in the Tax liability of a taxpayer for any
Taxable Period. A Tax Detriment shall be deemed to have been realized or
received from a Tax Item in a Taxable Period only if and to the extent that the
Tax liability of the taxpayer for such period, after taking into account the
effect of the Tax Item on the Tax liability of such taxpayer in the current
period and all prior periods, is more than it would have been if such Tax
liability were determined without regard to such Tax Item.

 

“Tax Group” means any United States federal, state, local or foreign affiliated,
consolidated, combined, unitary or similar group or fiscal unity that joins in
the filing of a single Tax Return.

 

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other attribute or item (including the adjusted basis of property)
that may have the effect of increasing or decreasing any Tax.

 

“Tax Opinion” means an opinion issued to United Online by Skadden, Arps, Slate,
Meagher & Flom LLP (which opinion will rely upon the effectiveness of the IRS
Ruling), in form and substance acceptable to the Parties substantially to the
effect that, among other things, the Distribution will qualify as a tax-free
distribution under section 355 of the Code.

 

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended tax return, claim for refund or
declaration of estimated tax) supplied or required to be supplied to, or filed
or required to be filed with, a Taxing Authority in connection with the
determination, assessment or collection of any Tax or the administration of any
laws, regulations or administrative requirements relating to any Tax.

 

“Tax Saving Amount” has the meaning set forth in Section 5.3.

 

“Tax Services” has the meaning set forth in Section 2.5(a).

 

“Taxable Period” means any period for which a liability for Tax is determined.

 

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or authority thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

 

4

--------------------------------------------------------------------------------


 

“Transition Services Agreement” has the meaning set forth in the Separation
Agreement.

 

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

 

“United Online” has the meaning set forth in the first sentence of this
Agreement.

 

“UOL Affiliate” means any previous, current or future Affiliate of United Online
and/or one or more of its Affiliates, but excluding FTD and any FTD Affiliate.

 

“UOL Businesses” means (a) the communications and content and media businesses
conducted by the UOL Group (including, without limitation, NetZero, Juno,
Classmates.com and MyPoints.com) and (b) any other business (other than the FTD
Business) directly conducted by any member of the UOL Group as of or prior to
the date of this Agreement.

 

“UOL Group” means United Online and each UOL Affiliate, but excluding any FTD
Group Member.

 

“UOL Group Member” means United Online, each Person that is or was a UOL
Affiliate, and each Person that becomes a UOL Affiliate after the Distribution,
but excluding any FTD Group Member.

 

“UOL Tax Group” means the Tax Group of which United Online is the common parent.

 

ARTICLE II

 

PREPARATION AND FILING OF TAX RETURNS

 

Section 2.1  United Online’s Responsibility.  United Online shall have sole and
exclusive responsibility for the preparation and filing of:

 

(a)                                 all Consolidated Returns;

 

(b)                                 all Tax Returns that include only United
Online and/or any UOL Affiliate; and

 

(c)                                  any Tax Returns required to be filed for a
Taxable Period ending on or before, or that includes, the Distribution Date that
are not otherwise described in Section 2.1 or Section 2.2.

 

Section 2.2  FTD’s Responsibility.  FTD shall have sole and exclusive
responsibility for the preparation and filing of all Tax Returns that include
only FTD and/or any FTD Affiliate.

 

Section 2.3  Agent.  Subject to the other applicable provisions of this
Agreement, FTD hereby irrevocably designates, and agrees to cause each FTD
Affiliate to so designate, United Online as its sole and exclusive agent and
attorney-in-fact to take such actions (including execution of documents) as are
appropriate in any and all matters (including Audits) relating to any Tax Return
described in Section 2.1(a) or Section 2.1(c).

 

Section 2.4  Manner of Tax Return Preparation.  Unless otherwise required by a
Taxing Authority or by applicable law, the Parties shall prepare and file all
Tax Returns, and take all other actions, in a manner consistent with this
Agreement, the Separation Agreement, the IRS Ruling Documents, any Supplemental
IRS Ruling Documents and past practice. All Tax Returns shall be filed on a
timely basis (taking into account applicable extensions) by the Party
responsible for filing such Tax Returns under this Agreement.

 

Section 2.5  Tax Services.

 

(a)  In General.  It is the intention of the Parties that except as specifically
provided herein, the Transition Services Agreement shall govern the provision of
tax services by United Online to FTD and the other members of the FTD Group (the
“Tax Services”).

 

(b)  Right to Review.  United Online shall provide or cause to be provided any
Tax Return (or portion or excerpt thereof relating exclusively to FTD or FTD
Affiliates) to be filed by United Online on behalf of FTD

 

5

--------------------------------------------------------------------------------


 

pursuant to this Agreement at least ten (10) business days prior to the due date
of such Tax Return, including extensions. FTD shall have the right to comment on
any such Tax Return (or portion or excerpt thereof, as applicable), and United
Online shall reasonably consider FTD’s comments.

 

(c)  Information.  United Online shall provide or cause to be provided to FTD
copies of all Tax Returns (or portions or excerpts thereof relating exclusively
to FTD or FTD Affiliates) filed on behalf of FTD, in each case within fifteen
(15) days of filing pursuant to this Agreement, and shall promptly provide any
notices or communications from any Taxing Authority relating to any Tax or Tax
Return of FTD or an FTD Affiliate covered by the Tax Services.

 

(d)  List of Tax Returns.  As soon as practicable after the Distribution Date,
United Online shall provide to FTD a list of all Tax Returns to be filed by
United Online on behalf of FTD or FTD Affiliates pursuant to Section 2.1(a) or
Section 2.1(c).

 

ARTICLE III

 

LIABILITY FOR TAXES

 

Section 3.1  United Online’s Liability.

 

(a)                                 United Online shall be liable for all Taxes
due with respect to all Tax Returns described in (a) Section 2.1(a) or
Section 2.1(c), except to the extent described in Section 3.2 hereof, and
(b) Section 2.1(b). United Online shall be liable for any Tax deficiency
assessed with respect to the portion of such Tax Returns for which it is
responsible. United Online shall be entitled to receive and retain all Refunds
of Taxes previously paid by United Online or any UOL Affiliates with respect to
Taxes described in this Section 3.1.

 

Section 3.2  FTD’s Liability.  FTD shall be liable for all Taxes due with
respect to Tax Returns described in (a) Section 2.1(a) or Section 2.1(c), but
only to the extent that such Taxes are attributable to the FTD Business, and
with respect to Income Taxes, as determined pursuant to Section 3.4, and
(b) Section 2.2. FTD shall be liable for any Tax deficiency assessed with
respect to the portion of such Tax Returns for which it is responsible. FTD
shall be entitled to receive and retain all Refunds of Taxes previously paid by
FTD or any FTD Affiliates with respect to Taxes described in this Section 3.2.

 

Section 3.3  Subsequent Adjustments.  If, as a result of any payment by United
Online of a Tax in connection with an Audit, adjustment, or amended Tax Return
described in Section 2.1, FTD receives a reciprocal (i.e., arising directly from
such adjustment) net Tax Benefit, FTD shall pay the amount of such Tax Benefit
to United Online. If, as a result of any payment by FTD of a Tax in connection
with an Audit, adjustment, or amended Tax Return described in Section 2.1 or
Section 2.2, United Online receives a reciprocal net Tax Benefit, United Online
shall pay the amount of such Tax Benefit to FTD.

 

Section 3.4  Determination of Taxes Attributable to the FTD Business.

 

(a)  United States Federal Income Tax.  For purposes of Section 3.2, the amount
of U.S. federal Income Tax attributable to the FTD Business shall be the amount
of such U.S. federal Income Taxes that the FTD Tax Group would have been
required to pay on a consolidated basis if the FTD Tax Group had paid tax on
behalf of an affiliated group consisting only of the FTD Group, as determined in
a manner consistent with the following principles:

 

(i)                                     including only Tax Items of members of
the FTD Tax Group that were included in the relevant UOL Tax Group consolidated
Tax Return;

 

(ii)                                  using all elections, accounting methods
and conventions used on the UOL Tax Group consolidated Tax Return for such
period; and

 

(iii)                               applying the highest statutory marginal
corporate Income Tax rate in effect for such taxable period.

 

(b)  State Income Tax.  For purposes of Section 3.2, the amount of state or
local Income Taxes attributable to the FTD Business shall be as determined by
United Online in a manner consistent with the principles set forth in

 

6

--------------------------------------------------------------------------------


 

Section 3.4(a) (for the avoidance of doubt, using the highest statutory marginal
state or local corporate Income Tax rate for such applicable state or local
jurisdiction, as the case may be).

 

(c)  Foreign Income Tax.  For purposes of Section 3.2, the amount of foreign
Income Taxes attributable to the FTD Business shall be as determined by United
Online in a manner consistent with the principles set forth in Section 3.4(a).

 

ARTICLE IV

 

DISTRIBUTION TAXES AND ALLOCATION

 

Section 4.1  Distribution Taxes.

 

(a)  United Online’s Liability for Distribution Taxes.  Notwithstanding
Article III, United Online shall be liable for one hundred percent (100%) of any
Distribution Taxes that are attributable to, or result from, one or more of the
following:

 

(i)                                     any action or omission by any UOL Group
Member that is inconsistent with any material or information, or that
constitutes a breach of any covenant or representation, pertaining to any UOL
Group Member in the IRS Ruling Documents, the IRS Ruling, any Supplemental IRS
Ruling Documents, any Supplemental IRS Ruling or the Representation Letter;

 

(ii)                                  any action or omission by any UOL Group
Member after the Distribution Date, including, without limitation, a cessation,
transfer to affiliates, or disposition of its active trades or businesses, or an
issuance of stock, stock buyback or payment of an extraordinary dividend by any
UOL Group Member following the Distribution;

 

(iii)                               any acquisition of any stock or assets of
any UOL Group Member by one or more other Persons occurring prior to or
following the Distribution; or

 

(iv)                              any issuance of stock by any UOL Group Member,
or change in ownership of stock in any UOL Group Member, that causes
section 355(d) or section 355(e) of the Code to apply to the Distribution.

 

(b)  FTD’s Liability for Distribution Taxes.  Notwithstanding Article III, FTD
shall be liable for one hundred percent (100%) of any Distribution Taxes that
are attributable to, or result from, one or more of the following:

 

(i)                                     any action or omission by any FTD Group
Member that is inconsistent with any material or information, or that
constitutes a breach of any covenant or representation, pertaining to any FTD
Group Member in the IRS Ruling Documents, the IRS Ruling, any Supplemental IRS
Ruling Documents, any Supplemental IRS Ruling or the Representation Letter;

 

(ii)                                  any action or omission by any member of
the FTD Group after the Distribution Date, including without limitation, a
cessation, transfer to affiliates or disposition of its active trades or
businesses, or an issuance of stock, stock buyback or payment of an
extraordinary dividend by any member of the FTD Group following the
Distribution;

 

(iii)                               any acquisition of any stock or assets of
any member of the FTD Group by one or more other Persons following the
Distribution; or

 

(iv)                              any issuance of stock by any member of the FTD
Group, or change in ownership of stock in any member of the FTD Group, that
causes section 355(d) or section 355(e) of the Code to apply to the
Distribution.

 

(c)  First Party Responsible.  The first party to act or fail to act in a manner
that results in the imposition of Distribution Taxes shall be liable for one
hundred percent (100%) of such Distribution Taxes pursuant to Section 4.1(a) or
4.1(b), as applicable; provided that if such first party is able to act, and
does act, in a manner that

 

7

--------------------------------------------------------------------------------

 

results in Distribution Taxes not being imposed, then such first party shall not
be liable for any Distribution Taxes imposed as a result of any act or omission
by the other party subsequent to the first party’s action or omission.

 

(d)  No Party Responsible.  If Distribution Taxes are imposed and no Party bears
responsibility for the imposition of such taxes under Section 4.1(c), or if both
Parties shall bear simultaneous responsibility for the imposition of such taxes
under Section 4.1(c), then FTD shall be liable for fifty percent (50%) of such
Distribution Taxes pursuant to Section 4.1(a) or 4.1(b), and United Online shall
be liable for fifty percent (50%), of such Distribution Taxes pursuant to
Section 4.1(a) or 4.1(b).

 

Section 4.2  Private Letter Rulings; Tax Opinion.

 

(a)  Information.  United Online has provided FTD with copies of the IRS Ruling
Documents submitted on or prior to the date of this Agreement, and shall provide
FTD with copies of any IRS Ruling Documents or Supplemental IRS Ruling Documents
prepared after such date prior to the submission of such IRS Ruling Documents or
Supplemental IRS Ruling Documents, as applicable, to a Taxing Authority. United
Online shall provide FTD with a copy of the IRS Ruling, a copy of the
Representation Letter and a copy of the Tax Opinion.

 

(b)  Cooperation by FTD.  FTD shall cooperate with United Online, and shall take
any and all actions reasonably requested by United Online, in connection with
(i) United Online’ submission of any IRS Ruling Documents prepared after the
date specified in the preamble to this Agreement and (ii) United Online’s
request for the Tax Opinion (including, without limitation, by making any
representation or covenant or providing any materials or information requested
by Skadden, Arps, Slate, Meagher & Flom LLP).

 

(c)  Supplemental IRS Rulings.

 

(i)                                     In General.  At the reasonable request
of FTD, United Online shall cooperate with FTD and use its reasonable best
efforts to seek to obtain, as expeditiously as possible, a Supplemental IRS
Ruling or other guidance from the IRS or any other Taxing Authority for the
purpose of confirming the continuing validity of any ruling issued by any Taxing
Authority addressing the application of the law to the Distribution; provided
that United Online shall not be obligated to seek a Supplemental IRS Ruling if
it reasonably believes that seeking such Supplemental IRS Ruling would adversely
affect United Online, its shareholders or any other UOL Group Member. In no
event shall United Online be required to file any Supplemental IRS Ruling
Documents unless FTD represents that (A) it has read the Supplemental IRS Ruling
Documents and (B) all information and representations, if any, relating to FTD
and the other members of the FTD Group contained in the Supplemental IRS Ruling
Documents are true, correct and complete in all material respects. FTD shall
reimburse United Online for all reasonable costs and expenses incurred by United
Online and any other UOL Group Member in obtaining a Supplemental IRS Ruling
requested by FTD. FTD shall not seek any guidance (whether written or oral) from
the IRS or any other Taxing Authority concerning the Distribution except as set
forth in this Section 4.2(c).

 

(ii)                                  Participation Rights.  If United Online
requests a Supplemental IRS Ruling or other guidance after the date specified in
the preamble to this Agreement: (A) United Online shall keep FTD informed in a
timely manner of all material actions taken or proposed to be taken by United
Online in connection therewith; (B) United Online shall (1) reasonably in
advance of the submission of any such Supplemental IRS Ruling Documents provide
FTD with a draft thereof, (2) reasonably consider FTD’s comments to such draft,
(3) provide FTD with a final copy of the Supplemental IRS Ruling Documents,
(4) provide FTD with notice reasonably in advance of, and FTD shall have the
right to attend, any meetings with the Taxing Authority (subject to the approval
of the Taxing Authority) that relate to such Supplemental IRS Ruling and
(5) provide FTD with a copy of such Supplemental IRS Ruling.

 

Section 4.3  Carrybacks.

 

(a)                                 The carryback of any loss, credit or other
Tax Asset from any Post-Distribution Period shall be in accordance with the
provisions of the Code and Treasury Regulations (and any applicable state, local
or foreign laws).

 

8

--------------------------------------------------------------------------------


 

(b)                                 Except to the extent otherwise consented to
by United Online (such consent not to be unreasonably withheld, conditioned or
delayed) or prohibited by applicable law, FTD shall elect to relinquish, waive
or otherwise forgo the carryback of any loss, credit or other Tax Asset from any
Post-Distribution Period to any Pre-Distribution Period or Straddle Period (a
“Carryback”). In the event that FTD (or the appropriate member of the FTD Group)
is prohibited by applicable law to relinquish, waive or otherwise forgo a
Carryback (or United Online consents to a Carryback), United Online shall
cooperate with FTD, at FTD’s expense, in seeking from the appropriate Taxing
Authority such Refund as reasonably would result from such Carryback, to the
extent that such Refund is directly attributable to such Carryback, and shall
pay over to FTD the amount of such Refund within ten (10) days after such Refund
is received; provided that FTD shall indemnify and hold the members of the UOL
Group harmless from and against any and all collateral Tax consequences
resulting from or caused by any such Carryback, including, without limitation,
the loss or postponement of any benefit from the use of Tax Assets generated by
a UOL Group Member if (i) such Tax Assets expire unutilized, but would have been
utilized but for such Carryback, or (ii) the use of such Tax Assets is postponed
to a later taxable period than the taxable period in which such Tax Assets would
have been utilized but for such Carryback.

 

Section 4.4  Allocation of Tax Assets.

 

(a)                                 United Online and FTD shall cooperate, each
at its own expense, in determining the allocation of any Tax Assets or Tax
liabilities among the Parties in accordance with the Code and Treasury
Regulations (and any applicable state, local and foreign laws). In the absence
of controlling legal authority or unless otherwise provided under this
Agreement, Tax Assets or Tax liabilities shall be allocated to the legal entity
that incurred the cost or burden associated with the creation of such Tax Assets
or Tax liabilities. United Online and FTD hereby agree to compute all Taxes for
Post-Distribution Periods and Straddle Periods consistently with the
determinations made pursuant to this Section 4.4 unless otherwise required by a
Final Determination.

 

(b)                                 To the extent that the amount of any Tax
Asset is later reduced or increased by a Taxing Authority, or as a result of an
Audit or carrybacks of Tax Assets from Post-Distribution Periods of either the
UOL Tax Group or the FTD Tax Group, such reduction or increase shall be
allocated to the Party to which such Tax Attribute was allocated pursuant to
Section 4.4(a)

 

Section 4.5  Allocation of Certain Tax Items.

 

(a)  Allocation Between Taxable Periods.  If applicable law requires the Taxable
Period of any FTD Group Member that was a member of the UOL Tax Group prior to
the Distribution Date to end as of the close of the Distribution Date, then Tax
Items shall be included in each Taxable Period in accordance with Treasury
Regulation § 1.1502-76(b)(2)(i) with no election under Treasury Regulation
§ 1.1502-76(b)(2)(ii).

 

(b)  Allocation Within a Straddle Period.  If applicable law does not require
the Taxable Period of FTD and each FTD Group Member that was a member of the UOL
Tax Group prior to the Distribution Date to end as of the close of the
Distribution Date, then the amount of Tax Items attributable to each portion of
the Straddle Period shall be determined by means of a closing of the books and
records of such FTD Group Member as of the close of the Distribution Date;
provided that exemptions, allowances or deductions that are calculated on an
annual or periodic basis shall be allocated between such portions in proportion
to the number of days in each such portion.

 

(c)  Extraordinary Transactions.  Notwithstanding anything to the contrary in
this Agreement, for all Tax purposes, the Parties shall report any transaction
that is outside the ordinary course of the normal day-to-day operations of the
FTD Business that is undertaken, caused or permitted by any FTD Group Member
that occurs on the Distribution Date but after the Distribution as occurring on
the date after the Distribution Date pursuant to Treasury Regulation
§ 1.1502-76(b)(1)(ii)(B) or any similar or analogous provision of state, local
or foreign law. United Online shall not make a ratable allocation election
pursuant to Treasury Regulation § 1.1502-76(b)(2)(ii)(D) or any similar or
analogous provision of state, local or foreign law for the tax year in which the
Distribution occurs.

 

Section 4.6  Tax Treatment of Equity-Related Compensation.

 

(a)                                 United Online or a UOL Affiliate shall be
entitled to claim any Tax deduction relating to (A) (i) the exercise of an
option award to purchase United Online stock and (ii) the vesting of a
restricted stock unit with respect to United Online stock, in each case, held by
an employee or former employee of United Online or a UOL Affiliate at the time
of such exercise, vesting or payment; (B) with respect to Mark R. Goldston
(i) the exercise of an option award to purchase United Online stock or FTD stock
and (ii) the vesting of a restricted stock unit with respect to United Online
stock or FTD

 

9

--------------------------------------------------------------------------------


 

stock; and (C) with respect to a member of the Board of Directors of United
Online prior to the Distribution (i) the exercise of an option award to purchase
United Online stock or FTD stock and (ii) the vesting of a restricted stock unit
with respect to United Online stock or FTD stock.

 

(b)                                 Subject to Section 4.6(a)(B) and (C), FTD or
an FTD Affiliate shall be entitled to claim any Tax deduction relating to
(i) the exercise of an option award to purchase FTD stock and (ii) the vesting
of a restricted stock unit with respect to FTD stock, in each case, held by an
employee or former employee of United Online or a UOL Affiliate at the time of
such exercise, vesting or payment.

 

(c)                                  Upon the exercise of (or FTD’s receipt of
notice of the intent to exercise) an option award to purchase FTD stock by Mark
R. Goldston, FTD shall promptly notify United Online and shall promptly provide
documentation and other information necessary to permit United Online to duly
and timely prepare and file all Tax Returns (including IRS and other information
returns) and duly and timely remit to each Tax Authority any payroll,
withholding or other payments due in connection with such exercise. In addition,
FTD shall timely pay United Online an amount equal to the applicable income and
employment tax withholding due in connection with such exercise. Upon the
exercise of (or FTD’s receipt of notice of the intent to exercise) an option
award to purchase FTD stock by a member of the Board of Directors of United
Online prior to the Distribution, FTD shall promptly notify United Online and
shall promptly provide documentation and other information necessary to permit
United Online to prepare and file all Tax Returns (including IRS and other
information returns) in connection with such exercise.

 

ARTICLE V

 

INDEMNIFICATION

 

Section 5.1  Generally.  The UOL Tax Group shall jointly and severally indemnify
FTD, each FTD Affiliate, and their respective directors, officers and employees,
and hold them harmless from and against any and all Taxes or Tax deficiencies
for which United Online or any UOL Affiliate is liable under this Agreement and
any loss, cost, damage or expense, including reasonable attorneys’ fees and
costs, that are attributable to, or result from the failure of United Online or
any director, officer or employee to make any payment required to be made under
this Agreement. The FTD Tax Group shall jointly and severally indemnify United
Online, each UOL Affiliate, and their respective directors, officers and
employees, and hold them harmless from and against any and all Taxes or Tax
deficiencies for which FTD or any FTD Affiliate is liable under this Agreement
and any loss, cost, damage or expense, including reasonable attorneys’ fees and
costs, that is attributable to, or results from, the failure of FTD, any FTD
Affiliate or any director, officer or employee to make any payment required to
be made under this Agreement.

 

Section 5.2  Inaccurate, Incomplete or Untimely Information.  The UOL Tax Group
shall jointly and severally indemnify FTD, each FTD Affiliate, and their
respective directors, officers and employees, and hold them harmless from and
against any loss, cost, damage, fine, penalty, or other expense of any kind
attributable to the negligence of United Online or any UOL Affiliate in
supplying FTD or any FTD Affiliate with inaccurate, incomplete or untimely
information, in connection with the preparation of any Tax Return. The FTD Tax
Group shall jointly and severally indemnify United Online, each UOL Affiliate,
and their respective directors, officers and employees, and hold them harmless
from and against any loss, cost, damage, fine, penalty, or other expense of any
kind attributable to the negligence of FTD or any FTD Affiliate in supplying
United Online or any UOL Affiliate with inaccurate, incomplete or untimely
information, in connection with the preparation of any Tax Return.

 

Section 5.3  Adjustments to Payments.  Any Party that is entitled to receive a
payment (the “Indemnitee”) under this Agreement from another Party (the
“Indemnifying Party”) with respect to any Taxes, losses, costs, damages or
expenses suffered or incurred by the Indemnitee (an “Indemnified Loss”) shall
pay to such Indemnifying Party, or the Indemnifying Party shall pay to the
Indemnitee, as applicable, an amount equal to the difference between any “Tax
Saving Amount” actually realized by the Indemnitee in the year of the payment
and the amount of the Indemnified Loss. For purposes of this Section 5.3, the
“Tax Saving Amount” shall equal the amount by which the Income Taxes of the
Indemnitee or any of its affiliates are reduced (including, without limitation,
through the receipt of a refund, credit or otherwise), plus any related interest
received by the Indemnitee (net of Tax) from a Taxing Authority, as a result of
claiming as a deduction or offset on any relevant Tax Return amounts
attributable to an Indemnified Loss (the “Indemnifiable Loss Deduction”).

 

Section 5.4  Reporting of Indemnifiable Loss.  In the event that an Indemnitee
incurs an Indemnified Loss, such Indemnitee shall claim as a deduction or offset
on any relevant Tax Return (including, without limitation, any claim for refund)
such Indemnified Loss to the extent such position is more likely than not
(within the meaning of Section 1.6662-4(d) of the Treasury Regulations) to be
sustained with respect to United States federal, state and local Tax Returns or
has similar

 

10

--------------------------------------------------------------------------------


 

appropriate authoritative support with respect to any Tax Return other than a
United States federal, state or local Tax Return. Except as otherwise provided
in this Agreement, the Indemnitee shall have primary responsibility for the
preparation of its Tax Returns and reporting thereon such Indemnifiable Loss
Deduction; provided that the Indemnitee shall consult with, and provide the
Indemnifying Party with a reasonable opportunity to review and comment on the
portion of the Indemnitee’s Tax Return relating to the Indemnified Loss. If a
Dispute arises between the Indemnitee and the Indemnifying Party as to whether a
deduction or tax position with respect to an Indemnified Loss is “more likely
than not” (with respect to United States federal, state and local Tax Returns)
to be sustained or similar appropriate authoritative support (with respect to
any Tax Return other than a United States federal, state or local Tax Return)
for the claiming of an Indemnifiable Loss Deduction, such Dispute shall be
resolved in accordance with the principles and procedures set forth in
Section 8.3. United Online and FTD shall act in good faith to coordinate their
Tax Return filing positions with respect to the Taxable Periods that include an
Indemnifiable Loss Deduction. Any Tax Saving Amount calculated under Section 5.3
hereof shall be adjusted in the event of an Audit which results in a Final
Determination that increases or decreases the amount of the Indemnifiable Loss
Deduction reported on any relevant Tax Return of the Indemnitee. The Indemnitee
shall promptly inform the Indemnifying Party of any such Audit and shall attempt
in good faith to sustain the Indemnifiable Loss Deduction at issue in the Audit.
Upon receiving a written notice of a Final Determination in respect of an
Indemnifiable Loss Deduction, the Indemnitee shall redetermine the Tax Saving
Amount attributable to the Indemnifiable Loss Deduction under Section 5.3
hereof, taking into account the Final Determination (the “Restated Tax Saving
Amount”). If the Restated Tax Saving Amount is greater than the Tax Saving
Amount, the Indemnitee shall promptly pay the Indemnifying Party an amount equal
to the difference between such amounts. If the Restated Tax Saving Amount is
less than the Tax Saving Amount, then the Indemnifying Party shall pay to the
Indemnitee an amount equal to the difference between such amounts promptly after
receipt of written notice setting forth the amount due and the computation
thereof.

 

Section 5.5  No Indemnification for Tax Items.  Nothing in this Agreement or any
other ancillary document shall be construed as a guarantee of the existence or
amount of any loss, credit, carryforward, basis or other Tax Item, whether past,
present or future, of any Party.

 

Section 5.6  Double Recovery.  Notwithstanding anything herein to the contrary,
no Party shall be entitled to indemnification hereunder for any amount to the
extent such Party has otherwise been reimbursed for such amount.

 

ARTICLE VI

 

PAYMENTS

 

Section 6.1  In General.  In the event that one party (the “Owing Party”) is
required to make a payment to another party (the “Owed Party”) pursuant to this
Agreement, then such payments shall be made according to this Article VI. All
payments shall be made to the Owed Party or to the appropriate Taxing Authority
as specified by the Owed Party within the time prescribed for payment in this
Agreement, or if no period is prescribed, within twenty (20) days after delivery
of written notice of payment owing together with a computation of the amounts
due.

 

Section 6.2  Treatment of Payments.  Unless otherwise required by any Final
Determination, the Parties agree that any payments made by one Party to the
other Party (other than payments of interest pursuant to Section 6.5 and
payments of After Tax Amounts pursuant to Section 6.4) pursuant to this
Agreement shall be treated for all Tax purposes as nontaxable payments made
immediately prior to the Distribution and, accordingly not includible in the
taxable income of the recipient.

 

Section 6.3  Prompt Performance.  All actions required to be taken by any Party
under this Agreement shall be performed within the time prescribed for
performance in this Agreement, or if no period is prescribed, such actions shall
be performed promptly.

 

Section 6.4  After Tax Amounts.  If pursuant to a Final Determination it is
determined that the receipt or accrual of any payment made under this Agreement
(other than payments of interest pursuant to Section 6.5) is subject to any Tax,
the Party making such payment shall be liable for (a) the After Tax Amount with
respect to such payment and (b) interest at the rate described in Section 6.5 on
the amount of such Tax from the date such Tax accrues through the date of
payment of such After Tax Amount. A Party making a demand for a payment pursuant
to this Agreement and for a payment of an After Tax Amount with respect to such
payment shall separately specify and compute such After Tax Amount. However, a
Party may choose not to specify an After Tax Amount in a demand for payment
pursuant to this Agreement without thereby being deemed to have waived its right
subsequently to demand an After Tax Amount with respect to such payment.

 

Section 6.5  Interest.  If an Owing Party fails to make any payment pursuant to
this Agreement within the period prescribed for such payment in this Agreement,
such Owing Party shall be obligated to pay, in addition to the amount

 

11

--------------------------------------------------------------------------------


 

otherwise due, interest on such amount at a rate per annum equal to five percent
(5%). Such interest shall be payable at the same time as the payment to which it
relates.

 

ARTICLE VII

 

TAX PROCEEDINGS

 

Section 7.1  Audits.  Except as otherwise provided in Section 7.4, the Party
responsible for preparing and filing a Tax Return pursuant to Article II (the
“Filing Party”) shall have the right to control, contest, and represent the
interests of itself and any of its Affiliates in any Audit relating to such Tax
Return; provided that if the other Party (the “Non-Filing Party”) paid Taxes or
would be required to pay Taxes with respect to such Tax Return pursuant to
Section 3.1 or Section 3.2, as applicable, the Non-Filing Party shall be
entitled to participate in such Audit, at its own cost and expense and with
counsel of its own choosing (such counsel to be reasonably acceptable to the
Filing Party), and the Filing Party shall not settle or agree to any deficiency,
claim or adjustment proposed, asserted or assessed in connection with or as a
result of any such Audit without the prior written consent of the Non-Filing
Party (such consent not to be unreasonably withheld, delayed or conditioned) to
the extent that the proposed settlement or agreement to any deficiency, claim or
adjustment results in a material adjustment to Taxes paid or to be paid by the
Non-Filing Party pursuant to Section 3.1 or Section 3.2, as applicable. The
Filing Party’s rights shall extend to any matter pertaining to the management
and control of an Audit, including execution of waivers, choice of forum,
scheduling of conferences and the resolution or determination of any Tax Item.
Each of the Filing Party and the Non-Filing Party shall bear its respective
costs incurred in handling, settling, or contesting an Audit, and any costs
incurred by both Parties shall be shared equally. The Filing Party shall advise
the Non-Filing Party of all significant Tax issues subject to an Audit by any
Taxing Authority with respect to which the Non-Filing Party paid Taxes or would
be required to pay Taxes pursuant to Section 3.1 or Section 3.2, as applicable,
and shall keep the Non-Filing Party fully informed on a timely basis with
respect to any proposed contest, compromise or settlement thereof. For purposes
of this Section 7.1, an adjustment to Taxes paid or to be paid by the Non-Filing
Party shall be deemed to be material if and only if such adjustment is
reasonably expected to exceed $100,000.

 

Section 7.2  Notice.  Within twenty (20) business days after a Party receives a
written notice or other information from a Taxing Authority of the existence of
a Tax issue that may give rise to an indemnification obligation under this
Agreement, such Party shall notify the other Party of such issue, and thereafter
shall promptly forward to the other Party copies of notices and material
communications with any Taxing Authority relating to such issue. The failure of
one Party to notify the other Party of any matter relating to a particular Tax
for a Taxable Period or to take any action specified in this Agreement shall not
relieve such other Party of any liability and/or obligation which it may have
under this Agreement with respect to such Tax for such Taxable Period, except to
the extent that such other Party’s rights under this Agreement are materially
prejudiced by such failure.

 

Section 7.3  Remedies.  Subject to Section 5.2, FTD agrees that no claim against
United Online and no defense to FTD’s liabilities or obligations to United
Online under this Agreement shall arise from the resolution by United Online of
any deficiency, claim or adjustment relating to the redetermination of any Tax
Item of United Online or any UOL Affiliate.

 

Section 7.4  Control of Distribution Tax Proceedings.

 

(a)                                 United Online shall have the right to
control, contest, and represent the interests of itself and any UOL Affiliate in
any Audits relating to Distribution Taxes for which United Online bears
liability pursuant to Section 4.1(a) or Section 4.1(c), and to resolve, settle
or agree to any deficiency, claim or adjustment proposed, asserted or assessed
in connection with or as a result of any such Audit. United Online’ rights shall
extend to any matter pertaining to the management and control of such Audit,
including execution of waivers, choice of forum, scheduling of conferences and
the resolution of any Tax Item. FTD shall be entitled through counsel of its
choosing and reasonably acceptable to United Online to monitor the conduct or
settlement of any such Audit by United Online, and United Online shall keep FTD
and such counsel fully informed on a timely basis with respect thereto. United
Online shall provide FTD and such counsel with such information as either of
them may reasonably request (which request may be general or specific), but all
costs and expenses incurred in such monitoring shall be borne by FTD.

 

(b)                                 FTD shall have the right to control,
contest, and represent the interests of itself and any FTD Affiliate in any
Audits relating to Distribution Taxes for which FTD bears liability pursuant to
Section 4.1(b) or Section 4.1(c), and to resolve, settle or agree to any
deficiency, claim or adjustment proposed, asserted or assessed in connection
with or as a result of any such Audit. FTD’s rights shall extend to any matter
pertaining to the management and control of such Audit, including execution of
waivers, choice of forum, scheduling of conferences and the resolution of any
Tax Item. United Online shall be entitled through counsel of its choosing and
reasonably acceptable to FTD to monitor the conduct or settlement of any such

 

12

--------------------------------------------------------------------------------


 

Audit by FTD, and FTD shall keep United Online and such counsel fully informed
on a timely basis with respect thereto. FTD shall provide United Online and such
counsel with such information as either of them may reasonably request (which
request may be general or specific), but all costs and expenses incurred in such
monitoring shall be borne by United Online.

 

(c)                                  United Online shall have the right to
control and contest any Audits relating to Distribution Taxes for which they
both bear liability pursuant to Section 4.1(d) and to resolve, settle or agree
to any deficiency, claim or adjustment proposed, asserted or assessed in
connection with or as a result of any such Audit; provided that FTD may assume
sole control of any such Audit if such Party acknowledges in writing that it has
sole liability for any Distribution Taxes that are reasonably expected to arise
in such Audit (the Party controlling such Audit, the “Controlling Party” and the
other Party, the “Non-Controlling Party”). The control rights shall extend to
any matter pertaining to the management and control of such Audit, including
execution of waivers, choice of forum, scheduling of conferences and the
resolution of any Tax Item. The Non-Controlling Party shall be entitled through
counsel of its choosing and reasonably acceptable to the Controlling Party to
monitor the conduct or settlement of any such Audit by the Controlling Party,
and the Controlling Party shall keep the Non-Controlling Party and such counsel
fully informed on a timely basis with respect thereto. The Controlling Party
shall provide the Non-Controlling Party and such counsel with such information
as either of them may reasonably request (which request may be general or
specific), but all costs and expenses incurred in such monitoring shall be borne
by the Non-Controlling Party.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

Section 8.1  Effectiveness.  This Agreement shall become effective on
October 31, 2013.

 

Section 8.2  Cooperation and Exchange of Information.

 

(a)  Cooperation.  United Online and FTD shall each cooperate fully (and each
shall cause its respective Affiliates to cooperate fully) with all reasonable
requests from another Party hereto, or from an agent, representative or advisor
to such Party, in connection with the preparation and filing of Tax Returns,
claims for refund, and Audits concerning issues or other matters covered by this
Agreement. Such cooperation shall include, without limitation:

 

(i)                                     the retention until the expiration of
the applicable statute of limitations, and the provision upon request, of Tax
Returns, books, records (including information regarding earnings and profits
and the ownership and Tax basis of property), documentation and other
information relating to the Tax Returns, including accompanying schedules,
related work papers, and documents relating to rulings, closing agreements or
other determinations by Taxing Authorities;

 

(ii)                                  providing FTD access to United Online’s
tax software in order to input relevant data and otherwise prepare and file all
Tax Returns for which FTD is responsible pursuant to Section 2.2;

 

(iii)                               the execution of any document that may be
necessary or reasonably helpful in connection with any Audit, or the filing of a
Tax Return or refund claim by a member of the FTD Tax Group or the UOL Tax
Group, including certification, to the best of a Party’s knowledge, of the
accuracy and completeness of the information it has supplied or any power of
attorney required by the applicable Taxing Authority to be provided by one Party
to another Party for the performance by such other Party of acts required or
permitted under this Agreement; and

 

(iv)                              the use of the Party’s reasonable best efforts
to obtain any documentation that may be necessary or reasonably helpful in
connection with any of the foregoing.

 

Each Party shall use reasonable best efforts to comply in connection with the
foregoing matters within ten (10) business days or such shorter period as may be
required by the applicable Taxing Authority or otherwise in connection with any
Audit. Each Party shall make its employees and facilities available on a
reasonable and mutually convenient basis in connection with the foregoing
matters.

 

(b)  Failure to Perform.  If a Party materially fails to comply with any of its
obligations set forth in Section 8.2(a) upon reasonable request and notice by
the other Party, and such failure results in the imposition of

 

13

--------------------------------------------------------------------------------


 

additional Taxes, the non-performing Party shall be liable in full for such
additional Taxes notwithstanding anything to the contrary in this Agreement.

 

Section 8.3  Dispute Resolution.  Unless otherwise agreed by the Parties, any
dispute, controversy or claim arising out of or relating to this Agreement or
the breach, termination or validity hereof (“Dispute”) which arises between
United Online and FTD shall be resolved pursuant to this Section 8.3. The
Dispute shall first be negotiated between the appropriate senior executives of
United Online and FTD who shall have the authority to resolve the matter. Such
executives shall meet to attempt in good faith to negotiate a resolution of the
Dispute prior to pursuing other available remedies, within ten (10) days of
receipt by United Online or FTD, as applicable, of notice of a Dispute, which
date of receipt shall be referred to herein as the “Dispute Resolution
Commencement Date.” If the senior executives are unable to resolve the Dispute
within thirty (30) days from the Dispute Resolution Commencement Date, then
United Online and FTD shall jointly retain a nationally recognized accounting
firm reasonably acceptable to both Parties to resolve the Dispute. The
accounting firm selected by the Parties shall act as an arbitrator to resolve
all points of disagreement, and its decision shall be final and binding upon all
parties involved. Following the decision of such accounting firm, United Online
and FTD shall each take or cause to be taken any action necessary to implement
the decision of such accounting firm. United Online and FTD shall share equally
the administrative costs of the arbitration and such accounting firm’s fees,
disbursements and expenses, and shall each bear their respective other costs and
expenses related to the arbitration.

 

Section 8.4  Changes in Law.

 

(a)                                 Any reference to a provision of the Code,
Treasury Regulations, or a law of another jurisdiction shall include a reference
to any applicable successor provision or law.

 

(b)                                 If, due to any change in applicable law or
regulations or their interpretation by any court of law or other governing body
having jurisdiction subsequent to the date specified in the preamble to this
Agreement, performance of any provision of this Agreement or any transaction
contemplated hereby shall become impracticable or impossible, the Parties hereto
shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such provision.

 

Section 8.5  Confidentiality.  Each of the Parties hereto shall hold and cause
its directors, officers, employees, advisors and consultants to hold in strict
confidence, unless compelled to disclose by judicial or administrative process
or, in the opinion of its counsel, by other requirements of law, all information
(other than any such information relating solely to the business or affairs of
such Party) concerning the other Party hereto furnished it by such other Party
or its representatives pursuant to this Agreement (except to the extent that
such information can be shown to have been (1) in the public domain through no
fault of such Party or (2) later lawfully acquired from other sources not under
a duty of confidentiality by the Party to which it was furnished), and no Party
shall release or disclose such information to any other Person, except its
Affiliates and its and their directors, officers, employees, auditors,
attorneys, financial advisors, bankers or other consultants who shall be advised
of and agree to be bound by the provisions of this Section 8.5. Each of the
Parties hereto shall be deemed to have satisfied its obligation to hold
confidential information concerning or supplied by the other Party if it
exercises the same care as it takes to preserve confidentiality for its own
similar information.

 

Section 8.6  Affiliates.

 

(a)                                 United Online shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any other UOL Group Member;
provided that if it is contemplated that a UOL Group Member may cease to be
controlled, directly or indirectly, by United Online as a result of a transfer
of its stock or other ownership interests to a third party in exchange for
consideration in an amount approximately equal to the fair market value of the
stock or other ownership interests transferred and such consideration is not
expected to be distributed outside of the UOL Group to the shareholders of
United Online, then United Online may request in writing no later than thirty
(30) days prior to such cessation that FTD execute a release of such UOL Group
Member from its obligations under this Agreement effective as of such transfer,
provided that United Online shall succeed to the rights of such UOL Group Member
under this Agreement and shall have confirmed in writing the obligations of
United Online and the remaining UOL Group Members with respect to their own
obligations and the obligations of the departing UOL Group Member, and that such
departing UOL Group Member shall have executed a release of any rights it may
have against FTD by reason of this Agreement.

 

(b)                                 FTD shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any other member of the FTD Group; provided that if it
is contemplated that member of the FTD Group may cease to be controlled,
directly or indirectly, by FTD as a result of a transfer of its stock or other
ownership interests to a third party in exchange for consideration in an amount
approximately equal to the fair market value of the stock or other ownership
interests transferred and such consideration is not expected to be distributed
outside of

 

14

--------------------------------------------------------------------------------


 

the FTD Group to the shareholders of FTD, then FTD may request in writing no
later than thirty (30) days prior to such cessation that United Online execute a
release of such member of the FTD Group from its obligations under this
Agreement effective as of such transfer, provided that FTD shall succeed to the
rights of such member of the FTD Group under this Agreement and shall have
confirmed in writing the obligations of FTD and the remaining members of the FTD
Group with respect to their own obligations and the obligations of the departing
member of the FTD Group, and that such departing member of the FTD Group shall
have executed a release of any rights it may have against United Online by
reason of this Agreement

 

Section 8.7  Authority.  Each of the Parties hereto represents, on behalf of
itself and its affiliates, to the other that (a) it has the corporate power and
authority to execute, deliver and perform this Agreement, (b) the execution,
delivery and performance of this Agreement by it have been duly authorized by
all necessary corporate or other action, (c) it has duly and validly executed
and delivered this Agreement and (d) this Agreement is a legal, valid and
binding obligation, enforceable against it in accordance with its terms subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and general equity
principles.

 

Section 8.8  Setoff.  All payments to be made by any Party under this Agreement
may be netted against payments due to such Party under this Agreement, but
otherwise shall be made without setoff, counterclaim or withholding, all of
which are hereby expressly waived.

 

Section 8.9  Amendments and Waivers.

 

(a)                                 Subject to Section 11.1 of the Separation
Agreement, this Agreement may not be amended except by an agreement in writing
signed by both Parties.

 

(b)                                 Any term or provision of this Agreement may
be waived, or the time for its performance may be extended, by the Party
entitled to the benefit thereof and any such waiver shall be validly and
sufficiently given for the purposes of this Agreement if it is in writing signed
by an authorized representative of such Party. No delay or failure in exercising
any right, power or remedy hereunder shall affect or operate as a waiver
thereof; nor shall any single or partial exercise thereof or any abandonment or
discontinuance of steps to enforce such a right, power or remedy preclude any
further exercise thereof or of any other right, power or remedy. The rights and
remedies hereunder are cumulative and not exclusive of any rights or remedies
that either Party would otherwise have.

 

Section 8.10  Entire Agreement.  This Agreement, the Separation Agreement, the
other Ancillary Agreements and the Exhibits and Schedules attached thereto,
constitute the entire agreement between the Parties with respect to the subject
matter hereof and shall supersede all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof.

 

Section 8.11  Third-Party Beneficiaries.  Except as provided in Article V
relating to Indemnitees, this Agreement is solely for the benefit of United
Online, the UOL Affiliates, FTD and the FTD Affiliates, and shall not be deemed
to confer upon any other third parties any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement.

 

Section 8.12  Notices.  All notices, requests, permissions, waivers and other
communications hereunder shall be provided in accordance with the provisions of
Section of the Separation Agreement.

 

Section 8.13  Counterparts; Electronic Delivery.  This Agreement may be executed
in multiple counterparts, each of which when executed shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.
Execution and delivery of this Agreement or any other documents pursuant to this
Agreement by facsimile or other electronic means shall be deemed to be, and
shall have the same legal effect as, execution by an original signature and
delivery in person.

 

Section 8.14  Severability.  If any term or other provision of this Agreement is
determined by a nonappealable decision by a court, administrative agency or
arbitrator to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
court, administrative agency or arbitrator shall interpret this Agreement so as
to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the

 

15

--------------------------------------------------------------------------------


 

fullest extent possible. If any provision in this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only as broad as is
enforceable.

 

Section 8.15  Assignability; Binding Effect.  Except as otherwise expressly
provided in this Agreement, neither Party may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, and any attempt to assign this Agreement without such consent shall be
void and of no effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.
This Agreement may be enforced separately by each member of the UOL Tax Group
and each member of the FTD Tax Group.

 

Section 8.16  Governing Law  This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive laws of the State of Delaware,
without regard to any conflicts of law provisions thereof that would result in
the application of the laws of any other jurisdiction.

 

Section 8.17  Construction.  This Agreement shall be construed as if jointly
drafted by the Parties, and no rule of construction or strict interpretation
shall be applied against either Party. The Parties represent that this Agreement
is entered into with full consideration of any and all rights which the Parties
may have. The Parties have relied upon their own knowledge and judgment and upon
the advice of the attorneys of their choosing. The Parties have had access to
independent legal advice, have conducted such investigations they and their
counsel thought appropriate, and have consulted with such other independent
advisors as they and their counsel deemed appropriate regarding this Agreement
and their rights and asserted rights in connection therewith. The Parties are
not relying upon any representations or statements made by the other Party, or
such other Party’s employees, agents, representatives or attorneys, regarding
this Agreement, except to the extent such representations are expressly set
forth or incorporated in this Agreement. The Parties are not relying upon a
legal duty, if one exists, on the part of the other Party (or such other Party’s
employees, agents, representatives or attorneys) to disclose any information in
connection with the execution of this Agreement or its preparation, it being
expressly understood that neither Party shall ever assert any failure to
disclose information on the part of the other Party as a ground for challenging
this Agreement.

 

Section 8.18  Titles and Headings.  Titles and headings to Sections and Articles
herein are inserted for the convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement.

 

Section 8.19  Coordination with Employee Matters Agreement.  To the extent any
covenants or agreements between the Parties with respect to employment Taxes are
set forth in the Employee Matters Agreement, such matters shall be governed
exclusively by the Employee Matters Agreement and not by this Agreement.

 

Section 8.20  Conflict or Inconsistency Between Agreements.  Except as provided
in Section 8.19, in the event of any conflict or inconsistency between any
provision of this Agreement and any provision of either the Separation Agreement
or any of the other Ancillary Agreements, the applicable provisions of this
Agreement shall prevail.

 

[Signature Page Follows]

 

16

--------------------------------------------------------------------------------


 

WHEREFORE, the Parties have signed this Tax Sharing Agreement effective as of
the date first set forth above.

 

 

UNITED ONLINE, INC., on behalf of itself and the UOL Affiliates

 

 

 

By:

/s/ Neil P. Edwards

 

 

Name:

Neil P. Edwards

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

FTD COMPANIES, INC., on behalf of itself and the FTD Affiliates

 

 

 

 

By:

/s/ Becky Sheehan

 

 

Name:

Becky Sheehan

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Tax Sharing Agreement]

 

--------------------------------------------------------------------------------
